Citation Nr: 0431661	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-05 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes with kidney 
involvement.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran reportedly served on active duty from February 
1966 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied service connection for 
diabetes with kidney disease.  

In March 2003, the veteran testified at a local hearing at 
the RO.  He was later scheduled to attend a Board hearing at 
the RO in April 2004 pursuant to his request for such a 
hearing, but he canceled this hearing.  He also canceled a 
Board videoconference hearing scheduled in July 2004.  Later, 
in August 2004, the veteran was scheduled to attend a new 
Board videoconference hearing, but he failed to appear for 
that hearing. 

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran relates his diabetes with kidney disease to 
service.  He asserts that he was treated for leg sores in 
service and that these sores were the initial signs of his 
diabetic condition.  

A VA inquiry made to the Social Security Administration (SSA) 
in December 2000 reveals that the veteran has been in receipt 
of social security disability benefits since April 1993.  The 
veteran confirmed this at his March 2003 hearing when he 
testified that he is receiving Social Security benefits.  In 
view of this information, the RO should attempt to obtain the 
veteran's SSA records, to include all determination(s) and 
underlying medical records.  This evidence is especially 
pertinent when considering that the claims file does not 
currently contain any medical evidence prior to 1993.  

In addition, although the RO obtained a medical opinion in 
April 2003 (with an addendum medical opinion in May 2003), 
addressing a possible nexus between the veteran's diabetes 
and service, this opinion was based solely on a review of the 
veteran's claims.  In other words, the veteran has not been 
afforded the benefit of a VA examination.  Such an 
examination is particularly pertinent in this case in view of 
the uncertainty of the type of diabetes the veteran currently 
has, i.e., Type I or II, and in view of the incomplete 
medical record at this time.  Therefore, the veteran should 
be afforded a VA examination in order to accurately access 
the nature and etiology of the claimed disability.  
38 U.S.C.A. § 5103A(d).          

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter to ensure 
that the veteran has been advised of the 
provisions and citations of the VCAA and 
implementing regulations, to include:  
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
RO should also inform the veteran that he 
should submit any relevant evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  The RO should ensure that the claims 
file includes appropriate documentation 
of the veteran's active duty service.  

3.  The RO should request from the SSA a 
copy of all determinations regarding 
disability benefits, to include the 
underlying medical records that were 
considered in regard to the 
determinations.

4.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed diabetes with 
kidney disease.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
clarify the type of diabetes the veteran 
has, i.e., Type I or II, and whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
diabetes and kidney disease are related 
to the veteran's period of service.

5.  After completion of the above and any 
additional development of the evidence 
which the RO may deem necessary, the RO 
should readjudicate the claim.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


